   Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 1 of 16




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )        CRIMINAL ACTION NO.
   v.                                 )           2:20cr102-MHT
                                      )                (WO)
KEYIWAN RECHARD HUMPHREY              )

                            OPINION AND ORDER

       This    criminal     cause   is     before     the   court    on   the

question whether defendant Keyiwan Rechard Humphrey has

the mental capacity to stand trial--that is, whether he

is “presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that

he is unable to understand the nature and consequences

of the proceedings against him or to assist properly in

his defense.”        18 U.S.C. § 4241(a).

       The    parties’      experts        agree    that    Humphrey       is

suffering from an intellectual disability.                          However,

they     disagree        about   whether      Humphrey      is    currently

competent to stand trial.             Based on the evidence in the

record       and   the    testimony       presented    at   a    competency
      Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 2 of 16




hearing on March 17, 2021, the court concludes by a

preponderance        of     the    evidence           that    Humphrey         is    not

mentally competent.               The court will therefore commit

him     to   the    custody       of    the       Attorney         General      for    a

reasonable period of time, not to exceed four months,

for      a   determination             of       whether       he        will   attain

competency         within    the       foreseeable           future.           See    18

U.S.C. § 4241(d)(1).



                      A. Competency Determination

       Humphrey is charged with bank robbery by force and

violence or by intimidation in violation of 18 U.S.C.

§ 2113(a).          Defense       counsel         moved      for    a     competency

determination             based    on           her     “investigation               and

observation”         of    Humphrey.             Motion       for       Hearing      for

Competency         Determination            (Doc.       63)        at     1.         The

government         also     raised          concerns         about        Humphrey’s

ability to understand the proceedings.

       Courts       apply     a        two-part        test         to     determine

competency.         See Bundy v. Dugger, 850 F.2d 1402, 1408


                                            2
      Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 3 of 16




(11th Cir. 1988).            First, the court determines whether

“the defendant suffer[s] from a clinically recognized

disorder[ ].”          Id.      If the defendant does, then the

court determines whether “that disorder render[s] the

defendant incompetent.”               Id.    For a defendant to be

considered competent to stand trial, he must have both

the    “sufficient         present    ability    to   consult        with    his

lawyer       with      a      reasonable        degree     of        rational

understanding”         and    “a     rational    as   well      as    factual

understanding of the proceedings against him.”                             Dusky

v. United States, 362 U.S. 402, 402 (1960).

       Humphrey      has     been    evaluated     separately         by     two

licensed psychologists, Dr. Robert Shaffer and Dr. Kale

Kirkland.        While the psychologists agree that Humphrey

suffers       from     a     mild     intellectual       disability,           a

clinically recognized disorder, they came to different

conclusions about whether that disability renders him

incompetent to stand trial.

       Dr. Shaffer performed an evaluation at the request

of defense counsel.            See Psychological Evaluation (Doc.


                                       3
      Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 4 of 16




72-1).       Based on his review of Humphrey’s educational

and      medical         documents,           as     well         as      his      own

administration         of      the    Verbal        IQ    subtests        from     the

Wechsler       Adult        Intelligence            Scale        (WAIS-IV),        Dr.

Shaffer concluded that Humphrey has a mild intellectual

disability.         Humphrey obtained a Verbal IQ score of

just 61 on the WAIS-IV.                  See id. at 3.                 This was in

line with his previous test results, which consistently

indicated         that       Humphrey          suffers           from      a      mild

intellectual disability.                See id.

       Humphrey also performed very poorly on the tests

designed       to    assess       his        competency.            Dr.        Shaffer

administered        the     Competence         Assessment          for     Standing

Trial for Defendants with Mental Retardation (CAST-MR),

which       was     developed           to     test         the        ability      of

intellectually         disabled         individuals          in    the     criminal

justice       system      to      assist       in        their     own     defense.

Humphrey’s        score     was      consistent       with       those    of     other

individuals found incompetent.                      He did not understand

the terms ‘prosecutor’ or ‘jury.’                        See id.         Nor did he


                                         4
     Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 5 of 16




understand what it meant to plead innocent, the concept

of   a   plea      bargain,       or     what    a     maximum       and       minimum

sentence     are.          See    id.    at     4.      He     also      lacked     an

understanding        of     his    due-process         rights       and    did     not

grasp the adversarial nature of court proceedings or

the risk of self-incrimination.                      See id.

      Dr.    Shaffer        noted      that     it     can    be     particularly

difficult          for     individuals           with        an      intellectual

disability to understand the sorts of abstract concepts

relevant      to    a     criminal       trial.         See       id.      He     also

explained that, “Efforts to be compliant and to appear

to    understand          are     typical        of     individuals             having

intellectual             abilities       in      the         range        of      mild

Intellectual         Disability,”         and        concluded       that,       while

Humphrey      would        be     able    to     adequately             follow     his

attorney’s directions, he would not actually be able to

actively participate in his own defense.                           Id.

      Dr.    Shaffer         administered            several        other        tests

designed     to     determine          whether       Humphrey       was    able     to

comprehend and waive his Miranda rights.                                See Miranda


                                          5
      Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 6 of 16




v.     Arizona,       384       U.S.   436     (1996).          While       the

voluntariness         of    Humphrey’s       waiver   is   no    longer      at

issue,* Dr. Shaffer testified that these tests can also

be     used     to    help       evaluate     Humphrey’s        competency.

Humphrey’s scores were far below average on all of the

tests, even when compared to the scores of others with

intellectual          disabilities.                 See    Psychological

Evaluation (Doc. 72-1) at 5.                   Concerningly, he could

not explain what a right was, even when prompted.                           See

id.       The testing also indicated that he was highly

suggestible,         particularly       to    the     directives     of      an

authority figure.            See id. at 5-6.          Humphrey is quick

to try to appear as if he understands by looking for

cues about what to say or how to act, but Dr. Shaffer

found      that      he    is    frequently      unable     to     actually

understand or process the information presented to him.

See id.



    * During the competency hearing, the government
agreed not to use at any eventual trial the statement
at issue. Thus, the issue of Humphrey’s competence to
waive his Miranda rights is now moot. See Order (Doc.
130) at 1.
                           6
   Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 7 of 16




    Dr. Kirkland performed a subsequent evaluation of

Humphrey at the request of the government.                  See Mental

Health Evaluation (Doc. 99-1).              Dr. Kirkland conducted

a clinical interview with Humphrey, during which they

discussed    a     variety    of   pertinent       information      from

Humphrey’s background.          He then administered a mental

status examination, the Beck Depression Inventory (BDI-

2), the Anxiety Self-Rating Scale, and the Wide Range

Achievement Test (WRAT-4) on word reading.

    Dr. Kirkland concurred with Dr. Shaffer’s finding

that Humphrey has a mild intellectual disability.                        See

id. at 4.         Humphrey obtained a score of 55 on the

WRAT-4 word reading scale, which falls in the extremely

low range.       See id.     Based on these results, as well as

Humphrey’s previous IQ testing, Dr. Kirkland found that

Humphrey is mildly intellectually disabled.

    Unlike Dr. Shaffer, however, Dr. Kirkland concluded

that Humphrey is competent to stand trial, albeit only

marginally so.      See id. at 6.        Dr. Kirkland conducted a

semi-structured      interview       with    Humphrey,      which        was


                                   7
      Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 8 of 16




designed to assess his “knowledge of the courtroom and

the trial process.”              Id. at 4.        He reported that, while

Humphrey initially said that he did not know the role

of the prosecutor or the jury, he eventually indicated

that        he    recognized       those        individuals       from     court

proceedings on television.                      See id. at 5.          Humphrey

also struggled with the concept of a plea deal, though

Dr. Kirkland found that he could understand the basics

after “brief discussion and education.”                        Id.   While, as

stated above, Dr. Kirkland described Humphrey’s ability

to    understand         the     legal    proceedings        against      him    as

marginal, he ultimately found that this understanding

was     adequate        to     render    Humphrey       competent    to    stand

trial.       See id. at 5-6.

       In        reaching        this      conclusion,         Dr.     Kirkland

emphasized         Humphrey’s       adaptive      functioning,       which       he

identified         as    “higher        than    the    measurements       of    his

cognitive         abilities.”             Id.    at     5.      Humphrey        has

successfully            held     down     jobs        and    maintained        good

relationships with others, which indicates that he is


                                          8
      Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 9 of 16




generally able to function independently despite his

intellectual disability.               See id. at 2-3.              However, the

court finds that Humphrey’s ability to complete these

concrete day-to-day tasks is not indicative of whether

he understands the more complex and abstract concepts

involved in a criminal trial.

       Dr. Kirkland also emphasized the fact that Humphrey

“spontaneously               began           discussing             his          legal

circumstances” during the evaluation.                         Id. at 5.          This,

Dr.      Kirkland          concluded,        indicated          that       Humphrey

understood           the      factual         basis       for        his         legal

circumstances and grasped the difference between right

and wrong.           Id.     At the competency hearing, however,

Dr.     Shaffer       credibly        suggested       that      this       openness

actually       supports       a      finding      that    Humphrey          is     not

competent       to    stand       trial:      While      it    is    clear       that

Humphrey       understood         that       he   was     in     trouble,          his

indiscriminate             sharing     suggested         that       he     did    not

understand        the      adversarial         nature     of     the       criminal




                                         9
     Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 10 of 16




justice       system            or     the           importance        of      avoiding

self-incrimination.

      Ultimately, the court finds that the weight of the

evidence supports the conclusion that Humphrey is not

currently competent.                  The court was convinced by the

results       of      Dr.        Shaffer’s                psychological        testing,

particularly the CAST-MR test, that Humphrey does not

grasp       the    nature        of    court           proceedings       and      cannot

actively          participate         in        his        own   defense.          While

Humphrey may be able to recount factually the details

of    his    actions       leading          up       to    his   arrest,      there   is

little       evidence       that           he        understands       more      general

concepts like the nature of an adversarial proceeding

or his due process rights.

      Moreover, the court finds that there is reason to

be     skeptical           of        the        ‘understanding’             of     court

proceedings Humphrey demonstrated during Dr. Kirkland’s

evaluation.           At    the       competency            hearing,     Dr.     Shaffer

compellingly         explained             that       Humphrey     may      engage    in

‘masking’ behavior by looking for cues about how to


                                                10
  Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 11 of 16




appear to function normally.                 Humphrey’s test results

indicate     that     he     is    particularly         suggestible        and

inclined    to     agree    with       the   directives     of    authority

figures even when he does not understand what they are

saying.     The fact that Dr. Kirkland’s evaluation merely

required Humphrey to respond to prompting, rather than

to independently summarize or explain concepts, means

that   it   is     difficult      to    determine    how    much      of   the

conversation              Humphrey           actually           understood.

Accordingly, the court concludes by a preponderance of

the evidence that Humphrey is not competent to stand

trial at this time.            The court finds that he does not

have a “sufficient present ability to consult with his

lawyer      with      a     reasonable         degree      of        rational

understanding”       and     “a    rational     as   well       as    factual

understanding of the proceedings against him.”                         Dusky,

362 U.S. at 402.


                      B. Restoration Commitment

  Once a defendant has been found incompetent to stand

trial,    the    court     must    order,     pursuant     to    18    U.S.C.

                                       11
     Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 12 of 16




§ 4241(d)(1), that the defendant be committed to the

Attorney General for hospitalization until it can be

determined       whether          a    substantial          probability         exists

that within the foreseeable future the defendant will

regain the capacity to be tried.                         See United States v.

Donofrio,       896        F.2d       1301,       1302    (11th        Cir.     1990).

Section 4241(d)(1) limits the defendant’s confinement

to     four     months,           and       any      additional         period      of

confinement depends upon the court's finding there is a

substantial       probability               “that    within       the    additional

time he will attain capacity to permit trial, 18 U.S.C.

§ 4241(d)(2)(A),            or        if    he    is     found     to     create     a

substantial risk to himself and to others, pursuant to

18 U.S.C. § 4246.”            Id. at 1303.

       Pursuant to § 4241(d)(1), the court will order that

Humphrey be committed to the custody of the Attorney

General for a reasonable period of time, not to exceed

four    months,       so    that       the    Federal       Bureau      of     Prisons

(BOP)     can   determine             whether       there    is    a    substantial

probability       that       in       the    foreseeable       future         Humphrey


                                             12
  Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 13 of 16




will    attain      the   capacity          to    permit     the      criminal

proceedings against him to go forward.

       The   court      will     further         order     that,        once     a

determination is made as to whether Humphrey can be

restored and before the expiration of the four-month

statutory     period,      BOP    is       to     prepare       and     file     a

psychological        report    with    this       court.        This     report

should summarize the course of Humphrey’s evaluation

and treatment.          It should also state BOP’s findings,

opinions,        and      conclusions            regarding         Humphrey’s

attainment     of      competency      to    proceed       in    this     case,

including     whether      BOP      believes        that        there     is     a

substantial      probability       that         Humphrey    will,       in     the

foreseeable future, attain the capacity to permit the

trial to proceed.         Once the court receives this report,

it will determine whether Humphrey’s commitment period

needs to be extended pursuant to 18 U.S.C. § 4241(d)(2)

for an additional reasonable period until his mental

condition is so improved that trial may proceed.

                                      * * *


                                      13
  Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 14 of 16




       Accordingly, it is ORDERED as follows:

       (1)    It   is     declared,    pursuant        to   18   U.S.C.

§ 4241(d), that defendant Keyiwan Rechard Humphrey is

currently mentally incompetent to stand trial in this

case--that is, he is currently suffering from a mental

disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature

and consequences of the proceedings against him and to

assist in his defense.

       (2) Pursuant to 18 U.S.C. § 4241(d)(1), defendant

Humphrey is committed to the custody of the Attorney

General      for   such   reasonable    period    of    time,    not     to

exceed four months from the date of his admission to

the appropriate federal mental-health facility, as is

necessary for the Federal Bureau of Prisons (BOP) to

determine whether there is a substantial probability

that    in   the    foreseeable    future    he    will     attain     the

capacity to permit the trial to proceed.

       (3) No later than four months from the date of

defendant      Humphrey’s     admission      to    the      appropriate


                                  14
     Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 15 of 16




federal           mental-health             facility,        the        examiners

designated to conduct or supervise his treatment shall

file with this court and counsel of record a written

psychological report.                    The report shall summarize the

course           of         defendant      Humphrey’s        evaluation       and

treatment.                  It   shall    also      state    BOP’s      findings,

opinions,              and       conclusions         regarding          defendant

Humphrey’s attainment of competency to proceed in this

case, including whether BOP believes that there is a

substantial probability that defendant Humphrey will,

in    the    foreseeable            future,      attain     the    capacity    to

permit the trial to proceed.

      (4)             Defendant          Humphrey      is         directed     to

self-surrender, by no later than 5:00 p.m. on April 23,

2021,       to        the    facility      designated       by    BOP   for   his

evaluation and treatment.                   This directive and date are

based on the assumption that BOP will have designated

the facility by then and that defendant Humphrey can

make private arrangements to travel to the facility.

If BOP has not made the designation and/or defendant


                                           15
     Case 2:20-cr-00102-MHT-JTA Document 133 Filed 03/22/21 Page 16 of 16




Humphrey is unable to make such arrangements, he should

so    inform     the    court     at    least    a   week    before     the

surrender date.

      DONE, this the 22nd day of March, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                       16
